Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 08/08/2019 that has been entered and made of record. 
Priority
2.	This application has no claimed priority.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/10/2020 and 8/25/2020 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
7. 	Claims 1, 9-10, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pasternack et al (US 2) in view of Jiang et al (US 2019/0115008).
8.	Regarding claim 1, Jeffrey William Pasternack et al (US2020/0004825), herein after Pasternack, teaches a computer program stored on a non-transitory storage medium (Pasternack para0026 teaches a computer system with an instruction stored in a medium), the computer program comprising a set of instructions (Pasternack para0026 stored instruction), when executed by a hardware processor (Pasternack para0026 executed by a processor), cause the hardware processor to:
operate an answer prediction model (Pasternack para0054 where the reply module320 uses a classification model to predict the answer or reply);
But Pasternack further fails to clearly teach but Jiang et al teaches 
capture a dialog that includes a series of questions and answers (Jiang para0004 where the computer determines the questions and answers related to a topic); 
Jiang para0027 fig1 inputs a question as a proposed question 128); input a conversation of questions and answers prior to the pending question into the answer prediction model (Jiang para0003 where the computer stores the input of a questions and answer For example, in some implementations, the defined topic can comprise health and medicine. According to this example, the entity can include a patient that is asking a question about a particular medical illness or condition. The computer executable components can also comprise a model selection component that selects, based on the talking style, an answer rephrasing model from a plurality of answer rephrasing models respectively configured to generate different rephrased versions of a standard answer to the question) to capture a context for the pending question (Jiang para0057 where the seq2seq model310 further comprises a predictor function that can be configured to determine, based on the input question, the standard answer and other parts of the answer using respective terms and phrase); and
use the answer prediction model to generate answer predictions for the pending question (Jiang abstract, para0027 output130 where the model computing device102 using different model generates the answer of the question 128). At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified system of Pasternack et al with concept of using automatic answer rephrasing based on taking style of Jiang et al. The motivation for doing so would be to have predictably and advantageously 
9. 	Regarding claim 9, Pasternack et al modified by Jiang et al teaches the computer program of claim 1, wherein the answer prediction model uses a Seq2Seq encoder-decoder (Jiang para 0057).
10.	Regarding claim 10, the arguments are analogues to claim1, are applicable and is rejected.
11.	Regarding claim 17, Pasternack et al modified by Jiang et al teaches the processing system of claim 10, wherein the question intents are categories for phrases in the questions and the answer intents are categories for phrases in the answers (Jiang para0005 where the answer categories can be a selection of phrase from the answer or question).
12.	Regarding claim 18, the arguments are analogues to claim1, are applicable and is rejected.
Claims 2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pasternack et al (US 2) in view of Jiang et al (US 2019/0115008) further in view of Mahesh Prasad Singh (US2019/0317994).

13.    	Regarding claim 2, Pasternack et al modified by Jiang et al teaches the computer program of claim 1, 
But Pasternack modified by Jiang further fails to teach wherein the instructions when executed by the processor operate an intent detector configured to: identify intents in the pending question; identify intents in the questions and answers in the conversation; input the pending question with intents into the answer prediction model; input the conversation with intents into the answer prediction 
However, Singh et al teaches wherein the instructions when executed by the processor operate an intent detector (Singh abstract uses the technique for predicting user intent and classify the query or a question) configured to: identify intents in the pending question (Singh fig2A step 201 where the user query or question is being identify the intent in the dialog);
identify intents in the questions and answers in the conversation (Singh fig2A step 201 where the user query or question is being identify the intent in the dialog); input the pending question with intents into the answer prediction model (Singh para0021 where the receive a query as input, and may make predictions about the text of the query to help determine what the query is requesting and what information or actions might be relevant responses to the query); input the conversation with intents into the answer prediction model (Singh receive a query as input, and may make predictions about the text of the query to help determine what the query is requesting and what information or actions might be relevant responses to the query); and use the question with intents and conversation with intents to generate the answer predictions (Singh para0053 receive a query as input, and may make predictions about the text of the query to help determine what the query is requesting and what information or actions might be relevant responses to the query).

14.	Regarding claim 11, the arguments are analogues to claim2, are applicable and is rejected. 
 	Claims 3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pasternack et al (US 2) in view of Jiang et al (US 2019/0115008) further in view of Mahesh Prasad Singh (US2019/0317994) in further view of Li et al (US 2020/0167417).

15.    	Regarding claim 3, Pasternack et al modified by Jiang et al and further in view of Singh et al teaches the computer program of claim 2, wherein the instructions when executed by the processor are further configured to: input the desire answer intents into the answer prediction model to generate the answer predictions (Jiang abstract, para0027 output130 where the model computing device102 using different model generates the answer of the question 128).
	But further fails to teach operate an intent transition model; combine intents in the dialogue into a conversation intent journey; inset the conversation intent journey into the intent transition model to generate desired answer intents
Li para 0031 where the intent model is being used or operate);
combine intents in the dialogue into a conversation intent journey (Li para0031 where the intent is recognized with the user statements which a conversation to identify the input); inset the conversation intent journey into the intent transition model to generate desired answer intents (Li para0029 where the clustering of the answer portion of questions-answer are paired for desire answer).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified system of Pasternack et al with concept of using automatic answer rephrasing based on taking style of Jiang et al and combined with Mahesh Prasad Singh et al and combined with transformation of chat logs for chat flow prediction of Li et al. The motivation for doing so would be to have predictably and advantageously provided the answer of the questions with the prediction model using the stored questions and answer of the input from the user and generate answer using the intent model of the query or questions.
16.	Regarding claim 12, the arguments are analogues to claim3, are applicable and is rejected.
 
Claims 7-8,  are rejected under 35 U.S.C. 103 as being unpatentable over Pasternack et al (US 2) in view of Jiang et al (US 2019/0115008) further in view of Nihar Shah et al (US2015/0262313).

Jiang para0057 where the seq2seq model310 further comprises a predictor function that can be configured to determine, based on the input question, the standard answer and other parts of the answer using respective terms and phrase); 
But further fails to teach assign lower weights to the most frequently used answers in the prior dialogue s and higher weights to the less frequently used answers in the prior dialogues to reduce genericness of the answer predictions. 
However, Nihar Shah et al, herein after Shah, teaches assign lower weights to the most frequently used answers in the prior dialogue s and higher weights to the less frequently used answers in the prior dialogues to reduce genericness of the answer predictions (Shah para0017 where the confidence score is being determined how much weight to assign to improve the quality of the answer).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified system of Pasternack et al with concept of using multiplicative incentive mechanism by Shah et al. The motivation for doing so would be to have predictably and advantageously provided the answer of the questions with the prediction model using how much weight to assign to a particular question or a random question for reducing uncertainty.
Shah para0017 where the random answer has lower weight and the particular answer has a higher weight assigned to the question pair).   
Allowable Subject Matter
19.	Claims 4-6, 13-16 and 19-20 as objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677